ALLOWANCE

Election/Restrictions
Claim 22 is rejoined in view of Applicant’s amendment.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Suggs on August 16, 2022.

The application has been amended as follows: 
Please replace the claims with the following set:
1-12.  (cancelled)	

13.  (AMENDED)  A building panel comprising:
opposed upper and lower mats, the opposed upper and lower mats having interior and exterior faces;
a core layer of set gypsum having a thickness disposed between the interior faces of the upper and lower mats; and
a plurality of polymer pieces, the polymer pieces distributed within the core slurry layer, each polymer piece containing a plurality of opened cells, the core layer extending around but not penetrating the polymer pieces,
wherein the plurality of polymer pieces is provided as a plurality of polymer cubes, a granulated polymer, a powdered polymer, or a grated polymer.  

14.  (previously presented)  The building panel of claim 13, further comprising:
an upper layer of set gypsum coating the interior face of the upper mat and disposed between the core layer of set gypsum and the upper mat, the core layer of set gypsum having a density that is less than a density of the upper layer of set gypsum; and
a lower layer of set gypsum coating the interior face of the lower mat and disposed between the core layer of set gypsum and the lower mat, the core layer of set gypsum having a density that is less than a density of the lower layer of set gypsum.

15.  (previously presented)  The building panel of claim 14, wherein the upper and lower mats are porous mats formed from non-woven, randomly aligned inorganic fibers.

16.  (previously presented)  The building panel of claim 15, wherein the upper layer of set gypsum penetrates the upper mat, such that the exterior surface of the upper mat is substantially covered by the upper layer of set gypsum, and wherein the lower layer of set gypsum penetrates the lower mat, such that the exterior surface of the lower mat is substantially covered by the lower layer of set gypsum.

17.  (previously presented)  The building panel of claim 16, wherein the set gypsum of the core layer extends continuously from the upper mat to the lower mat.  

18.  (previously presented)  The building panel of claim 13, wherein the upper and lower mats are paper mats.

19.  (previously presented)  The building panel of claim 13, wherein the polymer pieces are formed from a melamine resin.

20. (previously presented)  The building panel of claim 13, wherein the opened cells of the polymer pieces enhance sound-absorbing characteristics of the building panel.

21.  (previously presented)  The building panel of claim 13, wherein the plurality of polymer pieces are centrally disposed in the core layer, such that the core layer includes a zone extending adjacent the upper mat that is free of polymer pieces and a zone extending adjacent the lower mat that is free of polymer pieces.

22.  (AMENDED)  A method for making the building panel of claim 13, the method comprising
on an interior face of a [[the]] lower mat, separately dispensing a core slurry and the plurality of individual polymer pieces in order to form a core slurry layer having the plurality of individual polymer pieces disposed therewithin, the core slurry layer extending around the polymer pieces; 
disposing [[the]] an upper mat on the core slurry layer, with an interior face of the upper mat facing the core slurry layer; and
causing the core slurry layer to set to provide the core layer of set gypsum having the polymer pieces distributed therein.

23.  (AMENDED).  The building panel of claim 13, wherein the plurality of polymer pieces comprise at least ten polymer pieces.

24.  (AMENDED).  The building panel of claim 23, wherein the plurality of polymer pieces comprise at least twenty polymer pieces.

25.  (AMENDED).  The building panel of claim 24, wherein the plurality of polymer pieces comprise at least fifty polymer pieces.

26.  (AMENDED).  The building panel of claim 25, wherein the plurality of polymer pieces comprise at least 100 polymer pieces.

27.  (previously presented)  The building panel of claim 26, wherein the plurality of polymer pieces are in the form of a granulated material.


The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment overcomes the previous rejection.
The closest prior art was cited in the previous rejection.
The prior art, taken alone or in combination, fails to teach or fairly suggest a building panel comprising a plurality of polymer pieces, the polymer pieces distributed within the core slurry layer, each polymer piece containing a plurality of opened cells, the core layer extending around but not penetrating the polymer pieces, wherein the plurality of polymer pieces is provided as a plurality of polymer cubes, a granulated polymer, a powdered polymer, or a grated polymer, together in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746